Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s statement of reasons for allowance
	The Examiner’s statement of reasons for allowance is the following: the claims are directed to a nucleic acid molecule encoding a polypeptide comprising a sequence at least 99% identical to SEQ ID NO:12 that is free of the prior art of record.  The closest prior art citing Blondelle et al. (Peptide Science, 2008, 90(5):683-694) teaches at least two distinct optimized viral polypeptides that correspond to the same viral gene product (page 685, ln 3-4 Gag p2419-27 TV9 CTL epitope).  Blondelle does not teach a vaccine for treating or reducing the risk of a viral infection having at least 99% sequence identity to SEQ ID NO:12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is 571-270-3546.  The examiner can normally be reached on M-F 8 am-4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648